Citation Nr: 1519666	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for knots under skin.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1969 to March 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there appear to be outstanding private medical records.  In a March 2012 letter, the Veteran indicated that he was submitting medical evidence in support of his claim.  The Veteran submitted an unidentified one-page excerpt, detailing medical treatment for various conditions, including hypertension, between January 1982 and April 1984.  As any outstanding treatment records from this unidentified provider are relevant to the Veteran's claim, with the Veteran's assistance, on remand the AOJ should obtain any outstanding private medical records.  Additionally, VA treatment records noted that the Veteran saw a private dermatologist on a yearly basis.  The most recent treatment records from Boone Dermatology Clinic are dated in February 2013.  Accordingly, updated dermatology treatment records must be obtained. 

With regard to the Veteran's service connection claims for peripheral neuropathy, a skin disorder, and knots under the skin, the Veteran was not afforded a VA examination.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the third element, the Court has held that it is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

VA and private treatment records are silent for any diagnosis of or reported symptoms consistent with peripheral neuropathy.  Accordingly, the threshold element of a current diagnosis is not met with regard to the Veteran's claim for peripheral neuropathy.  With regard to the remaining claims, VA and private treatment records indicate that the Veteran has been diagnosed with multiple skin disorders, including lentigo maligna, pigmented junctional nevus, melanocytic nevus, basal cell carcinoma, and actinic keratosis, and dermatitis.  The Veteran has also been diagnosed with lipomas of the neck.  The Veteran asserts that these conditions are due to in-service herbicide exposure.  His DD Form 214 indicates that he served in the Republic of Vietnam from January 8, 1970 to March 2, 1971.  Therefore, herbicide exposure is presumed.  Accordingly, the first and second McLendon elements are met with regard to the Veteran's claims for a skin disorder, and knots under the skin.  Id. 

With regard to the remaining elements, in an April 2012 statement, the Veteran's wife stated that the Veteran had experienced skin problems, including acne and cysts, since his discharge from active service.  Additionally, in an April 2012 statement, the Veteran's son stated that for as long as he could remember the Veteran had a knot on his neck.  

In light of the assertions of longstanding symptoms consistent with a skin and lipoma disorders, the Board finds that VA examinations are necessary to determine whether the Veteran's current skin disorders and lipoma disorder are etiologically related to active service, to include his herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from November 2014 to present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to his claimed conditions on appeal, to include Boone Dermatology Clinic.  The Veteran should also be asked to clarify the unidentified treatment records received in March 2012, which are dated between January 1982 and April 1984, and to submit any necessary authorization so that VA may obtain any missing treatment records from this unidentified source.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Provide the Veteran a VA examination to determine the etiology of his skin and lipoma disorders.  After reviewing the claims file and examining the Veteran, the examiner should:

a.  Identify all diagnosable skin disorders since the Veteran filed his claim in November 2011.  

b.  For each diagnosed skin disorder, opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that the condition had its onset in active service or is otherwise etiologically related to active service, to include his in-service herbicide exposure.  

c.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's lipoma disorder had its onset in active service or is otherwise etiologically related to active service, to include his in-service herbicide exposure.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  After conducting any other development warranted, including providing the Veteran with VA examination addressing peripheral neuropathy or hypertension if warranted based on the additional evidence obtained on remand, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



